Citation Nr: 0818071	
Decision Date: 06/02/08    Archive Date: 06/12/08

DOCKET NO.  04-17 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Attorney Daniel G. Krasnegor


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to May 
1952.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In May 2006, the Board denied the veteran's appeal for 
entitlement to service connection for a heart disorder.  The 
veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (Court).  In March 2007, the 
Court granted an unopposed motion of the Secretary, vacated 
the Board's decision, and remanded the case to the Board for 
action consistent with the unopposed motion.  Pursuant to the 
Court's Remand, the Board remanded the case to the 
originating agency for further evidentiary development in 
August 2007.  The case has again been returned to the Board 
for further appellate action.

This case was advanced on the docket upon motion of the 
appellant.  See 38 C.F.R. § 20.900(c) (2007).

In March 2008, the Board received a request from the 
veteran's attorney to return the case to the RO for the 
attorney to submit a response to the supplemental statement 
of the case (SSOC), which was issued on January 3, 2008, or 
to allow the attorney to submit a response to the SSOC 
directly to the Board.  By letter dated March 26, 2008, the 
attorney was granted 60 days within which to submit a 
response to the SSOC directly to the Board.  No such response 
has been received.


FINDING OF FACT

A heart disorder was not present in service, was not 
manifested within one year of the veteran's discharge from 
service, and is not etiologically related to service.


CONCLUSION OF LAW

A heart disorder was not incurred or aggravated during active 
duty and its incurrence or aggravation during such service 
may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303 (2007).  Service connection may be granted 
for any disease initially diagnosed after service, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2007).

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (table).

Where a veteran served for at least 90 days during a period 
of war and manifests heart disease to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  

Analysis

The veteran contends that he has a current heart disorder 
which is related to his active military service.  He also 
claims that he fell out while on active duty during a forced 
march and was sent to sick call, and that he was placed on 
light duty for approximately eight months due to undiagnosed 
heart damage.  The veteran has also reported that he 
experienced multiple syncopal episodes during service which 
were brought on if he did anything other than walking.

The medical evidence of record indicates that the veteran 
does have a currently diagnosed heart disorder.  Private 
treatment records show that the veteran was treated in August 
1975 for paroxysmal atrial tachycardia.  A November 1975 
private treatment record shows that an echocardiogram 
confirmed the presence of ballooning mitral valve.  The 
record shows that the veteran continued to receive treatment 
for his heart in the 1990's and was diagnosed during that 
time with mitral valve prolapse and paroxysmal atrial 
arrhythmia.  See Social Security Administration Records.  
Most recently, during a December 2007 VA examination, the 
veteran was diagnosed with a transient atrial 
fibrillation/paroxysmal atrial tachycardia, syncopal 
episodes, and concentric left ventricular hypertrophy with 
left atrial enlargement and preserved left ventricular 
ejection fraction.

The evidence of record does not show that the veteran's 
currently diagnosed heart disorder was present within one 
year of his discharge from service in 1952 or that it is 
etiologically related to such service.  The veteran's 
discharge examination dated May 1952 shows that the veteran 
denied having a history of pain or pressure in the chest, and 
denied having a history of palpitation or pounding heart.  
Furthermore, clinical evaluation of the heart was normal.  
Service medical records also negative for any evidence of the 
veteran being treated for a heart disorder in service, 
falling out during a forced march, or being placed on light 
duty for a heart condition.  Furthermore, as noted above, 
there is no post-service evidence of a heart disorder until 
1975, approximately 23 years after the veteran's discharge 
from active duty.  In addition, the December 2007 VA examiner 
opined that the veteran's transient atrial 
fibrillation/paroxysmal atrial tachycardia is more likely 
than not caused by or related to hypertension and left atrial 
enlargement.  In reaching this conclusion, the examiner noted 
that there is no record of cardiac arrhythmias or other 
cardiac complaint during the veteran's active service.  He 
also noted that the veteran's concentric left ventricular 
hypertrophy with left atrial enlargement and preserved left 
ventricular ejection fraction are more likely than not caused 
by or related to hypertension.

In support of his contention that his heart disorder is 
related to service, the veteran has submitted lay statements 
from his wife, who contends that the veteran has been treated 
for heart problems since 1952; his mother-in-law, who 
contends that the veteran was treated during service for 
heart problems; a former co-worker, who contends that the 
veteran has taken medication for his heart for over 50 years; 
and three individuals who served with the veteran in service, 
who contend that the veteran fell out during a forced march 
in service, requiring him to be sent to sick call, and that 
he was placed on light duty for about eight months due to 
some heart damage that the doctors could not diagnose at the 
time.  
Lay evidence is acceptable to prove the occurrence of an 
injury during active duty or symptomatology over a period of 
time when such symptomatology is within the purview of or may 
be readily recognized by lay persons.  However, lay testimony 
is not competent to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation, which is required here.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  The evidence 
does not reflect that the veteran or the individuals who 
provided the statements on his behalf currently possess the 
required specialized medical training and knowledge, nor is 
it contended otherwise.  Therefore, the Board concludes that 
these lay statements are not probative evidence of a medical 
nexus.  Similarly, the veteran's lay statements are not 
competent evidence of the claimed nexus.  None of the medical 
evidence concerning the veteran's heart disorder suggests 
that the veteran's current heart disorder is, in fact, 
related to a disease, injury, or event during the veteran's 
active military service.

The preponderance of the evidence is against the claim.  
Accordingly, the claim should be denied.  38 U.S.C.A. § 5107 
(West 2002).

Duties to Notify and to Assist Claimants

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).   

The record reflects that in March 2003, prior to the initial 
adjudication of the claim, and in September 2007, the veteran 
was provided with the required notice, to include notice that 
he submit any pertinent evidence in his possession.  The 
Board notes that, even though the letters requested a 
response within 60 days, they also expressly notified the 
veteran that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b) (evidence must be received by the Secretary within 
one year from the date notice is sent).

The veteran was provided the specific notice required by 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (as the degree 
of disability and effective date of the disability are part 
of a claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim) in the September 2007 letter.  The Board acknowledges 
that this was after the unfavorable rating decision that is 
the subject of this appeal, but concludes that the timing of 
the notice does not prejudice the veteran in this instance, 
as service connection has been denied.  Hence, matters 
concerning the disability evaluation and the effective date 
of an award do not arise here.

Finally, the Board notes that all available service medical 
records and all other pertinent available records have been 
obtained in this case.  In addition, the veteran was given an 
appropriate VA examination, and a VA medical opinion was 
obtained.  Neither the veteran nor his representative has 
identified any outstanding evidence, to include medical 
records, which could be obtained to substantiate the denied 
claim.  The Board is also unaware of any such outstanding 
evidence.

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claim.  In 
sum, the Board is satisfied that any procedural errors in the 
development and consideration of the claim by the originating 
agency were not prejudicial to the veteran.


ORDER

Service connection for a heart disorder is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


